Bliss, Judge,
delivered the opinion of the court.
This suit was brought for damages for taking personal property, and the judgment is objected to by defendant in consequence of alleged indefiniteness in the verdict.
1. There were two counts in the petition, and a general verdict was given for the plaintiff. Under our system, which requires, when more than one cause of action is being prosecuted, that each cause be separately stated, and with the relief sought, so as to make a complete petition of itself, it is held that the verdict must be responsive' to each statement, and that a general verdict is erroneous. (Brownell v. Pacific R.R. Co., 47 Mo. 239, and cases cited.) But this petition evidently contained but one cause of action in two counts, and for that reason the plaintiff was ordered, by the court to elect upon which count he would proceed. He elected to rest upon the second, and hence the verdict is only responsive to the cause of action stated in that count.
2. The verdict itself is alleged to be indefinite. It is as follows: “We, the jury, find for the plaintiff, and assess his damages at $293, with six per cent, interest.” Upon this verdict the court rendered judgment for $233, saying nothing about the *541interest, treating that part of the verdict as surplusage. Tbe correctness of this action of the court is manifest, for the law fixes the interest in accordance with the verdict; and the finding in that regard did neither good nor harm. In Dozier v. Jarman, 30 Mo. 216, a similar verdict was rendered, except that interest was to be computed from a past day, and the trial court rendered judgment for a sum which included the amount found by the jury and such interest. This court held the judgment to he erroneous, and that, though interest might be allowed, if allowed it should be included in the estimate oE damages; but, disregarding so much of the verdict as related to interest, proceeded to render judgment for the amount specifically assessed, precisely us was done below in the case at bar.
The general principles of law urged by appellant’s counsel in relation to certainty required in verdicts are correct, but they were not disregarded in this judgment. It is common to'reject as surplusage any statement in a verdict that does not affect the real finding, and enter judgment upon such finding, and to do so has never been held to be error. (State v. Knight, 46 Mo. 83.)
Judgment affirmed.
The other judges concur.